NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
CHRISTINE COBELL,
Petitioner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Respondent.
2012-3080
Petition for review of the Merit Syste1ns Protection
Board in case n0. DEO752090455-1-1.
ON MOTION
ORDER
The Department of Hea1th and Human Services moves
without opposition to recaption to name the Merit Systems
Protection Board as respondent, and for a 40-day extension
of time to file a response brief.
Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
nated as the respondent when the Board's decision con-
cerns the procedure or jurisdiction of the Board. The
employing agency is designated as the respondent when

COBELL V. MSPB 2
the Board reaches the merits of the underlying case Here, ~
the Board dismissed Cobell’s appeal for lack of jurisdiction
Thus, the Board is the proper respondent in this petition
for review
Accordingly,
IT ls ORDERE:o THA'1‘:
The motions are granted The revised official caption
is reflected above. The Board should calculate its brief
due date from the date of service of the petitioner’s initial
brief.
FoR THE CoURT
APR 0 6 2012 /s/ Jan Horbal_v
Date J an Horbaly'
Clerl<
cc: Brenda Lindlief-Hall, Esq.
Alex P. Hontos, Esq.
Lindsey Schreckengost, Esq.
321 us coun~'r:f)'Fl:?i'a=?PEA\sFon
_ THE FE!'}ERAL C|HCUlT
APR U 6 2012
JAN HORBALY
CLERK